ORMOND, J.
A motion was made in the circuit court to re-tax the costs, and to strike from the fee bill certain amounts» *432taxed for taking depositions. The court considered the amount taxed a reasonable charge, but ordered it to be strick-1 en from the bill of costs, supposing there was no authority in the clerk to tax it.
The act of 1807, (Clay’s Dig. 316, § 20,) gives costs tothe successful party in all civil actions, except where otherwise directed by law. The fees which the clerks, sheriffs, and other officers shall charge are regulated by law, and taxed in the bill of costs by the clerk, against the unsuccessful party, for which an execution issues. Among the enumerated fees allowed by law, justices of the peace are allowed teh cents for every hundred words for taking a deposition; and twelveiand a half cents for administering and certifying an oath. [Clay’s Dig. 239, § 14.] These fees being ascertained by law, are in our opinion proper items to be charged in the bill of costs, by the clerk, and it can make no differ-1 ence whether the deposition is taken within, or without the' State ; by a justice of the peace, or by a commissioner apj pointed for that purpose.
There may be cases, where, by the direction of the court; extraordinary costs may be allowed. The clerk has no power to tax any costs not expressly regulated and provided by statute.
From this examination it appears, the court below erred in striking from the bill of costs, the charge for taking the depositions. The judgment of the court must be reversed, and the cause remanded for a taxation of the costs, in conformity with this opinion*